Name: Council Regulation (EEC) No 3747/87 of 8 December 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12 . 87 Official Journal of the European Communities No L 358 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3734 / 87 of 8 December 1987 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annexes shall be suspended at the level indicated in respect of each of them :  from 1 January to 31 March 1988 for the products listed in Annex I ,  from 1 January to 30 June 1988 for the products listed in Annex II . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 32 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production , and in other cases to suspend them completely ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production ; Whereas , on account of the suspensions concerned , there is a need to take the measures necessary to maintain Community preference , pursuant to Article 32 of the Act of Accession ; whereas , in consequence , the duties under suspension should be considered as basic duties within the mearing of Article 30 ( 1 ) of the said Act , Article 2 The duties under suspension referred to in Article 1 , reduced by 60 % , constitute the basic duties on which the Community of Ten applies the successive reductions provided for in Article 31 of the Act of Accession to products which are in free circlulation in Spain . Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1987 . For the Council The President N. WILHJELM No L 358 / 2 Official Journal of the European Communities 19 . 12 . 87 ANNEX I Combined Nomenclature code Description Rate of autonomous duty ( % ) ex 3920 10 11 ex 3920 10 19 Film of a copolymer of ethylene with methyl acrylate , having a thickness of not more than 0,05 mm, for the manufacture of disposable medical gloves ( a ) 0 ex 8473 30 00 Thin film magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 19 . 12 . 87 Official Journal of the European Communities No L 358 / 3 ANNEX II Combined Nomenclature code Description Rate of autonomous duty (% ) ex 1302 14 00 ex 2712 20 00 ex 2904 10 00 ex 2917 19 90 ex 2917 20 00 ex 2918 19 90 ex 2921 29 00 ex 2922 19 00 ex 2922 50 00 ex 2925 11 00 ex 2926 90 90 ex 2932 13 00 ex 2932 19 00 ex 2932 19 00 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 90 90 ex 2933 39 90 ex 2933 39 90 ex 2941 90 00 ex 3002 39 00 Extract of dewaxed pyrethrum Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 Sodium prop-2-ene-l-sulphonate with a purity of not less than 93 % by weight in a powder form for the manufacture of acrylic fibres ( a ) Dodecanedioic acid Cyclohex-1 ,2-ene-l ,2-dicarboxylic anhydride Dinoprost ( INN ) for the manufacture of human medical products falling within heading No 3004 (a ) Tetramethylenediamine in aqueous solution , having in the water-free material :  a purity of not less than 99,9% by weight  a pyrrolidine content of not more than 0,03% by weight  an aminobutyronitrile content of not more than 0,02% by weight Tulobuterol hydrochloride ( INNM) Methyldopa ( INN ) Saccharin and its sodium salt Isophthalonitrile Tetrahydrofurfuryl alcohol 5-Nitrofurfurylidene di(acetate ) Furan 3 ' -Chloro-6'-cyclohexylaminospiro[isobenzofuran-l(3H), 9'-xanthen]-3-one 6'-(N-Ethyl-p-toluidino)-2'-(N-methylanilino)spiro[isobenzofuran-l(3H),9'-xanthen]-3-one 6'-(H-Ethyl-p-toluidino)-2'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 2'-Anilino-6'-(N-ethyl-p-toluidino)-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol with a purity of not less than 99,5% by weight 2-Butoxyethyl ( 3,5,6-trichloro-2-pyridyloxy)acetate 3,5-Dichloro-2,4,6-trifluoropyridine Kanamycin sulphate ( INNM ) Vaccine consisting of a bacterium obtained by isolating R-980 from Mycoplasma gallisepticum in an oil-based emulsion 0 0 0 4 0 0 0 0 0 0 6 0 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 358 / 4 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty ( % ) ex 3504 00 00 Crude proteinaceous material , containing interferon a-2b , obtained from genetically manipulated Escherichia coli for further purification to human interferon a-2b ( a ) 3 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of self-copy paper ( a ) 0 ex 3811 21 00 Salts of dinonylnaphthalenesulphonic / acid , dissolved in mineral oils 0 ex 3815 19 00 Catalysts consisting of chromium oxides and titanium doixide fixed on a support of silicon dioxide , aluminium oxide / or aluminium phosphate 0 ex 3815 90 00 Catalysts , consisting of a mixture of titanium , magnesium and aluminium compounds , in the form of a suspension in hexane , containing by weight :  not less than 3 % and not more than 6 % titanium  not less than 1 ,5 % and not more than 3 % magnesium  not less than 0,3 and not more than 0,5% aluminium for use in the production of polyethylene with a density of a least 0,930 g / cm3 ( a ) 0 ex 3815 90 00 Catalysts in the form of rodlets , consisting of an acid aluminosilicate ( zeolite ) with a mole ratio of silicon dioxide : dialuminium trioxide of not less than 500:1 and containing by weight not less than 0,2% and not more / than 0,8% of platinum 0 ex 3817 10 90 Monoalkylbenzenes , obtained by the alkylation of benzene with polyalkenes / and having an average molecular weight of not less than 680 and not more than 820 0 ex 3818 00 10 Doped silicon wafers , of Czochralski technology , with a diameter of 70 mm or more , unpolished and with an oxygen content of not less than 5 x 10 17 atoms per cm3 0 ex 3823 90 99 Preparation consisting essentially of alkaline asphalt sulphonate having a density of not less than 1 ,2 and not more than 1,5 g / cm3 and a solubility in water of not less than 70% by weight 0 ex 3823 90 99 Anti-corrosion preparations consisting of salts of dinonylnaphthalene sulphonic acid , either on a carrier of mineral wax or dissolved in an organic solvent 0 ex 3901 20 00 Polyethylene , in one of the forms mentioned in note 6 ( b ) to Chapter 39 , having a density of not less than 0,958 g / cm3 at 23 °C and containing by weight not more than :  50 ppm aluminium  2 ppm calcium  2 ppm chromium  2 ppm of iron  2 ppm of nickel  2 ppm of titanium  8 ppm vanadium for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 3901 20 00 Polyethylene , in one of the forms mentioned in note 6 ( b ) to Chapter 39 , having a density of not less than 0,945 and not more thari 0,985 g / cm3 for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 3901 90 00 Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 3901 90 00 Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid 0 ex 3904 40 00 Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight not less than 87% and not more than 92% of vinyl chloride , not less than 2% and not more than 9% of vinyl acetate and not less than 1 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in noe 6 ( a ) and ( b ) to Chapter 39 0 (.0 Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 19 . 12 . 87 Official Journal of the European Communities No L 358 / 5 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 3906 90 00 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer , for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a ) 6 ex 3907 20 90 A//7 /7fl-4-Hydroxybutyl-owegi3-hydroxypoly(oxytetramethylene with a halogen or metal content each of less than 1 mg / kg and a colour of not more than 20 units on the Hazen scale 0 ex 3907 20 90 Liquid poly(oxypropylene ) with 3-(3-[2-[2-(2-mercaptoethoxy)ethoxy]ethy[thio]-propoxycarbonyla ­ mino)-p-tolylcarbamoyloxy as the end group 0 ex 3912 11 00 Non-plasticized cellulose triacetate in the form of flakes , for the manufacture of cellulose triacetate yarn ( a ) 0 ex 3912 39 90 Hydroxypropylcellulose 0 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Reflecting laminated sheeting , metallized , consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive , whether or not protected by a release sheet 0 ' ex 3919 90 31 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 ex 3921 90 19 Reflecting polyester sheeting in which microspheres are embedded 0 ex 3919 90 39 ex 3920 99 19 ex 3921 90 50 Reflecting polyurethane sheeting 0 ex 3919 90 50 Polyvinyl chloride sheeting , of a thickness of less than 1 mm , coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 micrometres 0 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 Laminated reflecting film of acrylic polymers and isocyanate cross-linking agents , containing embedded glass microspheres metallized with aluminium , which reflect light back to the source of incident light ( retro-reflecting), coated on one side with an adhesive 0 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde , containing glass microspheres 0 i ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 Reflecting polyacrylic sheeting in which microspheres are embedded 0 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 Laminated reflecting film of acrylic polymer , one layer of which is embossed with a prismatic pattern which reflects light back to the source of incident light ( retro-reflecting), coated on one side with an adhesive 0 ex 3920 10 11 Polyethylene film of a thickness of not less than 20 and not more than 40 micrometres , for the production of photo-resist film used in the manufacture of semiconductors ( a ) 0 ex 3920 10 11 Laminated plastic sheet or strip , either :  having a width of not less than 190 mm , and consisting of one layer of biaxially orientated polyamide film coated on one side with polyvinylidene chloride and on the other side with a layer of polyethylene film or  having a width of not more than 15 mm , and consisting of one layer of biaxially orientated polyamide film and two layers of polyethylene film 0 ex 3920 42 10 Reflecting polyvinyl chloride sheeting , wholly embossed on one side in a regular pyramidal pattern 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 358 / 6 19 . 12 . 87Official journal of the European Communities Combined Nomenclature code Description Rate of autonomous duty (% ) Reflecting polyester sheeting embossed in a regular pyramidal patternex 3920 62 00 ex 3920 63 00 ex 3920 69 00 ex 3920 99 50 ex 3920 99 50 ex 3920 99 50 ex 3920 99 50 ex 3920 99 50 ex 3920 99 50 4502 00 00 ex 7011 20 00 Microporous polytetrafluoroethylene film , coated on one side with a polymer permeable to water vapour , not less than 30 cm in width and weighing not more than 50 g /m2 Microporous polytetrafluoroethylene film of a width of not more than 30 cm and weighing not more than 22,4 g /m2 Films of a thickness of not more than 1 mm , entirely of polyvinyl alcohol , containing not more than 2 % by weight of unhydrolyzed acetate groups expressed as vinyl acetate and not less than 5 % and not more than 15% by weight of glycerol as a plasticizer , not soluble in water at temperatures below 85 °C Polyvinyl alcohol film coated on both sides having a total thickness of less than 1 mm and with an extension at break ( longitudinal or transversal ) of not less than 65% Polyvinyl alcohol film containing not less than 99 % by weight of polyvinyl alcohol , uncoated , with a thickness of not more than 1 mm Film of a mixture of polyvinylidene fluoride and of an acrylic polymer having a thickness not less than 40 micrometres and not more than 60 micrometres Natural cork , debacked or roughly squared , or in rectangular ( including square ) blocks , plates , sheets or strip ( including sharp-edged blanks for corks or stoppers ) Face plates made wholly of glass , having a diagonal dimension of not more than 61 cm and a raised edge intended for use in the manufacture of monochrome cathode ray tubes ( a ) Glass cones with a shaped edge and having a diagonal dimension of not more than 61 cm intended for use in the manufacture of monochrome cathode ray tubes ( a ) Nuclear fuel cartridges , consisting of mixed oxides of gadolinium and uranium enriched in U 235 contained in a 'barrier'-type metal cladding of zirconium alloy (Zircaloy ) Immersion tube (coils ) bundles consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure (end fitting ) surrounded by a pipe connector Optical reader for reading dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector , an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module of which the dimensions do not exceed 200 x 220 mm , comprising a printed circuit board on which are mounted a microprocessor , an image recognition circuit and a analog / digital converter Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read-write random-access memories each with 8 K x 8 bit capacity , electronic control components and memory back-up-batteries , containig in a cartridge fitted with connectors , of external dimensions not exceeding 1 1 x 40 x 90 mm , and bearing an identification mark consisting of or including the following combination of letters : MEMOCART 0 0 0 0 0 0 0 4 0 0 0 0 0 0 ex 7011 20 00 ex 8401 30 00 ex 8419 89 90 ex 8471 99 90 ex 8473 10 00 or other identification markings relating to integrated memory units complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 358 / 719 . 12 . 87 Official Journal of the European Communities Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8473 10 00 ex 8473 30 00 Dot-matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns), complete with an interface electronics board in C-MOS technology whose exterior dimensions do not exceed 186 x 75 x 15 mm, with not more than 544 contact areas ex 8473 10 00 ex 8473 30 00 Dot-matrix displays , whose external dimensions do not exceed 15x90x280 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 30 720 dots ( arranged in 64 lines and 480 columns), mounted on a printed-circuit board comprising electronic components providing drive funcions , with or without cable and connector ex 8473 10 00 ex 8473 30 00 Dot-matrix displays , whose external dimensions do not exceed 15 x 62 x 276 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 32 768 dots ( arranged in 64 lines and 512 columns ), mounted on a printed-circuit board comprising electronic components providing drive and control functions , with or without cable and connector ex 8473 10 00 ex 8473 30 00 Displays unit with maximum dimensions , excluding cables and connectors , of 15 x 115 x290 mm, comprising two layers or sheets of glass enclosing 128 000 liquid-crystal dots ( arranged in 200 rows and 640 columns ), fixed to a printed circuit fitted with electronic components performing control functions , with or without cables and connectors ex 8473 30 00 Ferrite magnetic heads of Winchester technology for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre ex 8473 30 00 0 0 0 0 0 0 0 Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exterior dimensions ofwhich do not exceed 43 x 44 mm , with not more than 42 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : FBM 64 DAMBM 2011 MBM 2256 FBM 54 DB BDL 0133 BDL 0134 BDN 0151 or 7110 7114-1 other identification markings relating to magnetic bubble memories complying with the abovementioned description ex 8473 30 00 Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290x310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs ) and combinations thereof contained in a framework the dimensions of which do not exceed 61 1 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 500 COIB 2675 H 501 COIB 2675 H 502 COIB 2675 H 503 COIB 2675 H 504 or  other identification markings relating to components complying with the abovementioned description 19 . 12 . 87No L 358 / 8 Official Journal of the European Communities Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8473 30 00 Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random access memories of bipolar technology (bipolar S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 1 K bit and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions ofwhich do not exceed 13x13 mm , with not more than 23 connecting pins and bearing :  an identification marking , either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to assemblies complying with the abovementioned description ex 8501 10 99 DC electric motor , brushless , with a maximum torque of 0,20 N m , with an incorporated electronic control plate , outside rotor with circular cross-section and maximum diameter of 95 mm, aluminium precision-made hub with inside diameter of 28,6 mm , speed of 300 or 360 rpm , supply voltage of 12 V + 10% ex 8501 10 99 DC electric motor , brushless , with a maximum torque of not more than 0,20 N m , with or without an outside rotor , with a coupling flange of a diameter of 75 mm , a spindle of a diameter of 25 mm, rated speed of 3 600 rpm , supply voltage of 12 V ± 10% with cables and connectors DC electric motor , brushless , with a maximum torque of 0,20 N m , with outside rotor of a maximum diameter of 55 mm , coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm , four-phase winding , rated speed of 3 600 rpm , supply voltage of 12 V + 10 % and fitted with wires and connectors ex 8501 10 99 ex 8501 10 99 DC electric motor , brushless , with a torque of not more than 0,2 N m , with a coupling flange of a diameter of 74 mm , a spindle of a diameter of 40 mm , rated speed of 3 600 rpm , supply voltage of 12 V ± 10% , with cables and connectors Two or three-phase DC electric motor , brushless , with a maximum torque of 0,20 N m , with an external rotor of 62 mm maximum diameter and incorporating an electronic control panel , maximum dimensions 85 x 85 x 20 mm, including the shaft , nominal operating voltage of 12 V ± 10 % and a rate of rotation of 300 rpm ex 8501 10 99 0 0 ' 0 0 0 0 0 0 0 ¢ 0 ex 8501 10 99 DC electric motor , brushless , with a maximum torque of 0,05 N m an outside rotor of a maximum diameter of 92 mm , aluminium precision-made hub with an outside diameter of 40 mm , 2-phase winding , rated speed of 3 600 rpm , supply voltage of 12 V ± 10% Hybrid stepping motor with an angle of step 0,9 ° , 400 steps per revolution , 2- or 4-phase rotation sequence and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fitted with biterminate shaft , wires and connectors ex 8501 10 99 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° . 400 steps per revolution , 2-phase rotation sequence and bipolar windings , comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm, fitted with a single shaft output and cables with connectors Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and 2-phase rotation sequence , and bipolar windings , comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm , an integral two or three-phase tachometer enclosed in a cap with a maximum diameter of 35 mm , and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm, including the shaft ex 8501 10 99 19 . 12 . 87 Official Journal of the European Communities No L 358 / 9 Rate of autonomous duty Combined Nomenclature code Description ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , 2-phase rotation sequence with bipolar winding , comprising a rotor , a laminated stator enclosed between two flanges , one of square section with a side of 40 mm maximum , the other front face having a shaped profile with two projections with fixing slots , an integral 2- or 3-phase tachometer enclosed in a cover of diameter of 35 mm maximum , separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40 x 40 x 62 mm , including the shaft but excluding the projections of the front flange ex 8501 10 99 Bipolar stepping motors with an angle of step of 1,8 ° , 200 steps per revolution , 2-phase rotation sequence with bipolar-type windings , maximum external dimensions of 39 x 39 x 20 or 25 mm excluding shaft , fixing screws and boss , with a minimum torque of 0,25 N m for the version with a maximum height of 20 mm and 0,35 N m for the version with a maximum height of 25 mm ex 8501 10 99 Direct-current bipolar stepping motor with a single stator , an output of not more than 37,5 W, a rotary angle / step of 1 80 ° , two steps per rotation , a 2-phase rotation cycle with single-pole winding , an output torque of not less than 0 , 1 x 1 0"6 Nm and not more than 0 , 1 x 1 0"4 Nm and a supply voltage of not more than 3 V ex 8504 40 99 Static converter consisting of a combination of seven diodes in cascade , for output voltages of not less than 40 kV DC with a load current of not less than 3 mA ex 8506 19 10 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket ), with not more than 28 connecting pins and incorporating a control circuit ex 8517 90 91 Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket , mounted on a printed circuit , with dimensions not exceeding 22 x 40 mm 0 0 0 0 0 0 0 0 0 0 0 ex 8517 90 91 ex 8542 20 00 Opto-electronic receiving device (PINFET receiver ) with a wavelength range 1 300 1 600 nanometres , and a speed of not less than 678 megabits per second , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 13 x 13 mm, with not more than 16 connecting pins , with an attached optical fibre lead (pig-tail ), and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 416 / 7 / 970 30 QDFI-XXXX-001 or  other identification markings relating to devices complying with the abovementioned description ex 8523 20 10 Rigid magnetic disks , prelubricated , oxide type , with a high coercivity ( 800 Oe), an outer diameter of 95 mm , an inner diameter of 25 mm and a thickness of 1,27 mm ex 8529 10 70 Ceramic filter package comprising two ceramic filters with 3 connecting pins and one ceramic resonator with two connecting pins , each having a frequency of 10,7 mHz ± 30 kHz , contained in a housing the exterior dimensions of which do not exceed 10 x 10x5 mm ex 8532 29 00 Gold capacitor with a rated capacitance of 100 mF , an operating voltage of 5,5 V and a leakage current of not more than 100 |iA , contained in a cylindrical housing of a height of less than 8 mm and a diameter of not more than 14 mm ex 8532 30 10 Variable plate capacitor with plastic dielectric , with a capacitance of not more than 2 x 355 pF for the AM section and not more than 2 x 20 pF for the FM section , contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm No L 358 / 10 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty ex 8532 30 90 Adjustable capacitor , in the form of a circular plate with a diameter of not more than 2,5 mm , fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , for the manufacture of products falling within Chapter 91 ( a ) ex 8533 29 00 Device consisting of fixed resistors with a positive temperature coefficient having a nominal resistance in DC of 19,6 Ohm at 20 °C , an insulation resistance of more than 1 MOhm , for the protection of telephone exchanges against prolonged increases in voltage of not more than 1 000 V , contained in a housing the exterior dimensions of which do not exceed 48x19 mm, with not more than 1 6 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 20793 or  other identification markings relating to fixed resistors complying with the abovementioned description ex 8534 00 11 ex 8534 00 19 Single-face printed circuit , of dimensions not exceeding 30 x 30 mm , for the manufacture of products falling within Chapter 91 ( a ) ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10" 6 cm3 He / sec at one bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) ex 8536 50 00 Telephone line switch assembly consisting of one moveable and one stationary bifurcated spring with contact area of diffused gold on palladium silver inlay , mounted in polycarbonate material , and of dimensions not exceeding 40 x 20 x 13 mm ex 8540 30 00 0 0 0 0 0 0 Colour cathode-ray rubes with a dot mask equipped with electron guns placed side by side ( in-line-technology ) with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 cm or less than 25 cm , a diagonal angle of deflection of not more than 90 ° and convergence errors exceeding 0,8 mm at the corners ,  a built-in system , inseparably linked to the tube , for the absorption of vibration ( so called potting system ),  without internal magnetic screen ,  a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X Y or X Y or X Y or X Y or X Y or X Y 0,64 0,33 0,64 0,34 0,62 0,33 0,610 0,350 0,61 0,35 0,62 0,35 ' 0,29 0,60 0,31 0,595 0,21 0,615 0,307 0,595 0,205 0,680 0,29 0,60 0,15 0,06 0,155 0,07 0,15 0,06 0,150 0,065 0,15 0,065 0,15 0,065 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 19 . 12 . 87 Official Journal of the European Communities No L 358 / 11 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8540 30 00 Colour cathode ray tubes with a dot mask equipped with electron guns in a triangular fashion ( delta technology ) with a distance of less than 0,4 mm between colour dots , with at least one of the following characteristics : ,  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X Y or X Y or X Y or X Y or X Y 0,64 0,33 0,64 0,34 0,610 0,350 0,61 0,35 0,62 0,35 0,29 0,60 0,31 0,595 0,307 0,595 0,205 0,680 0,29 0,60 0,15 0,06 0,155 0,07 0,150 0,065 0,15 0,065 0,15 0,065 ex 8540 30 00 Flat screen monochrome cathode ray tubes having a diagonal screen measurement of not less than 142 mm and not more than 145 mm , a luminescence of between 300 and 400 lumen , a resolution of between 0,06 and 0,1 mm , phosphor types P 1 or P 55 or P 56 , an anode voltage ofmore than 34 kV,a focus voltage of more than 7 kV and a cathode current of not less than 3 mA ex 8540 30 00 Cathode-ray tubes with a memory ( direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images ex 8540 89 11 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions ofwhich do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 0 0 0 0 0 0 ex 8541 10 91 Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 nanoseconds , a maximum recurring reverse voltage of 200 V , and average conducting-state , current of 2,5 A , contained in a housing the exterior dimensions of which do not exceed 11 x 17 mm ex 8541 10 99 Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA ex 8541 29 90 Transistor with a power of not less than 150 W at a voltage of not less than 160 V and with a cut-off frequency of not less than 20 MHz , contained in a housing the exterior dimensions of which do not exceed 37 x 22 mm , with not more than 3 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 2 SA 1170 2 SC 2774 2 SA 1215 2 SC 2921 2 SA 1494 2 SC 3858 or  other identification markings relating to power transistors complying with the abovementioned description No L 358 / 12 Official Journal of the European Communities 19 . 12 . 87 Rate of autonomous duty Combined Nomenclature code Description ex 8541 40 10 Light emitting diode (LED ) made from a gallium-based semiconductor compound , mounted in a rectangular housing the exterior dimensions of which do not exceed 4 x 20 x 21 mm, with two connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : LT 9305 LT 9306 SLF 209 SLF 909 or 0 ex 8541 40 10  other identification markings relating to LEDs , complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) Assembly consisting of not more than 10 light-emitting diodes (LEDs ) made from a gallium-based semiconductor compound , mounted in a rectangular housing the exterior dimensions of which do not exceed 68 x 25 x 4 mm , with not more than 20 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : LT 9355 or  other identification markings relating to assemblies complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) Laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm , contained in a housing having a diameter of not more than 10 mm and a height of not more than 7 mm, with 3 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 022 0 ex 8541 40 10 or 0 ex 8541 40 10 ex 8542 20 00 7 ex 8541 40 10 ex 8542 20 00 0 ex 8541 40 93  other identification markings relating to devices complying with the abovementioned description Digital display of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semiconductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic Opto-electronic circuit consisting of one or more light-emitting diodes and one or more photo diodes with amplifier , contained in a plastic housing with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 5700 HC PL 5730 or  other identification markings relating to opto-electronic circuits complying with the abovementioned description Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8 ,2 mm and a diameter not exceeding 3 ,2 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 8541 60 00 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 19 . 12 . 87 Official Journal of the European Communities No L 358 / 13 Combined Nomenclature code Description Rate of autonomous duty ex 8541 60 00 Polarized ceramic piezoelectric crystals oscillating in a frequency range of not less than 500 and not more than 12 500 kHz , contained in a housing the exterior dimensions of which do not exceed 14 x 15 mm , with not more than 3 connecting pins Electrically erasable , programmable read-only memories ( so-called E2PROMs), in the form of an unmounted monolithic integrated circuit ( chip ) with a storage capacity of 16 Kbits , used in the manufacture of microwave systems for the identification of persons and objects ( a ) ex 8542 11 30 ex 8542 11 71 Static random access memories; of C-MOS technology (C-MOS S-RAMs ) in the form of a monolithic integrated circuit with a storage capacity of 1 6 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions ofwhich do not exceed 9x21 mm, with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 8542 11 71 0 0 0 0 7 Static random access memories of C-MOS technology (C-MOS S-RAMs ) in the form of a monolithic integrated circuit with a storage capacity of 256x4 bits and an access time not exceeding 60 ns , contained in a housing the exterior dimensions of which do not exceed 12x29 mm , with not more than 22 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY 93422 CY93L422 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description Static , random-access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 2 K x 8 bits and with a nominal standby power of 0,005 milliwatts at 25 °C in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x33 mm with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters ex 8542 11 71 TC5516APL-2 TC5516AFL-2 TC5516APL TC65516AFL TC5517CPL-15 TC5517CPL-20 TC5517CFL-15 TC5517CFL-20 TC5517BPL-20 TC5517BPL-25 TC5517BFL-20 TC65517BFL-25  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description Non-volatile memory in the form of a monolithic integrated circuit , consisting of a C-MOS S-RAM, with a capacity of 16 Kbits and internal power supply , contained in a housing the exterior dimensions of which do not exceed 19 x 36 mm , with not more than 28 connecting pins and bearing: ex 8542 11 71 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 358 / 14 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty ex 8542 11 71 (cont 'd)  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 ( B ) or  other identification markings relating to non-volatile memories complying with the abovementioned description ex 8542 11 71 Static , random access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : TC 5532 or other identifying markings relating to C-MOS S-RAMs complying with the abovementioned description ex 8542 11 71 Static , random-access memories of C-MOS technology (C-MOS S-RAMs ), with a storage capacity of 8 K x 8 bits with an access time of not less than 80 nanoseconds , in the form of a monolithic integrated circuit , contained in a plastic housing the exterior dimensions ofwhich do not exceed 18x39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : PD4464C-15 PD4464C-20 PD4464G-15 PD4464G-20 HM6264P-10 HM6264P-12 HM6264P-15 HM6264LP-10 HM6264LP-12 HM6264LP-15 MB8464A-10 MB8464A-10L MB8464A-10LL MB8464A-15 MB8464A-15L MB8464A-15LL MB8464A-12 MB8464-12L MB8464-12LL 7 0 0 0 TC5564PL-15 TC5564PL-20 TC5565PL-12 TC5565PL-15 TC5565FL-12 TC5565FL-15 TC5565PL-12L TC5565PL-15L TC5565FL-12L TC5565FL-15L MB8464-15 MB8464-15L MB8464-15LL or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 8542 11 71 Non-volatile memory consisting of a static read /write random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x42 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DS 1225 Y or an identification markings relating to non-volatile memories complying with the abovementioned description : ex 8542 11 71 Static random access memories ( S-RAMs) of C-MOS technology , with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm , with not more than 28 connecting pins and bearing : 19 . 12 . 87 Official Journal of the European Communities No L 358 / 15 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 71 (cont 'd) ex 8542 11 71  an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 , PD 43256 C , TC 55257 P or  other identification markings relating to S-RAMs complying with the abovementioned description Non-volatile memory in the form of a monolitic integrated circuit , consisting of a static C-MOS random access memory , with a storage capacity of 256 K bits and built-in energy source , contained in a housing the exterior dimensions ofwhich do not exceed 17x33 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 1230 or  other identification markings relating to non-volatile memories complying with the above ­ mentioned description ex 8542 11 71 Static random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs) with a storage capacity of 256x4 bits with access time not exceeding 25 nano / seconds in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 9122 - 25 91 L 22 - 25 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 0 0 0 0 ex 8542 11 71 Static random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8112 8114 8185 PD 421 4008 4118 4801 8104 8108 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description ex 8542 11 71 Static read /write random-access memories N-MOS ( including H-MOS ) technology (N /H-MOS RAMs , static ), with a storage capacity of 72 K bits , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 10 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TMM 2089 or  other identification markings relating to static , read /write memories complying with the abovementioned description No L 358 / 16 Official journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 71 Static random-access memories of bipolar technology ( bipolar S-RAMs ) in the form of a monolithic integrated circuit and with a storage capacity of 64 x 9 bits , contained in a housing the exterior dimensions of which do not exceed 16x40 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to bipolar S-RAMs complying with the abovementioned description 0 ex 8542 11 71 Static random access memories of bipolar technology ( bipolar S-RAMs ) in the form of a monolithic integrated circuit , consisting of a substrate layer on which are mounted either 1 or 2 chips each having a storage capacity of 1 K bit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 23 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 770639 770823 5120360 7379769 or  other identification markings relating to bipolar S-RAMs complying with the abovementioned description 0 ex 8542 11 71 Static memories consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs ), in the form of monolithic integrated circuits , each with a storage capacity of 1 K bit and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceetd 13x13 mm, with not more than 23 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 770965 4599497 7379442 0 ex 8542 11 71 or  other identification markings relating to static memories complying with the abovementioned description Static , random-access memories of TTL technology (TTL S-RAMs ) with a storage capacity of 1 K bit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 16x30 mm , with not more than 22 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 93422 93425 0 or  other identification markings relating to TTL S-RAMs complying with the abovementioned description Dynamic random access memories of C-MOS technology (C-MOS D-RAMs ) with a storage capacity of 256 K bits in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 17 x 34 mm , with not more than 18 connecting pins and bearing : ex 8542 11 71 19 . 12 . 87 Official Journal of the European Communities No L 358 / 17 Combined Nomenclature code Description Rate of autonomous duty ex 8542 11 71 an identification marking consisting of or including one of the following combinations of figures and letters :(cont 'd) P 51 C 256 P 51 C 259 or other identification markings relating to C-MOS D-RAMs complying with the abovementioned description 0 ex 8542 11 71 Dynamic , random-access read / write memory of N-MOS ( including H-MOS) technology , (N-MOS D-RAMs ) with a storage capacity of 64 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17x34 mm , with not more than 20 connecting pins arranged in two parallel lines ( dual-in-line package ) and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 50464 MSM 4464 MB 81464 PD 41254 PD 41464 TMM 41464 TMS 4464 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 10 ex 8542 11 71 Dual port dynamic random access memory (D-RAM) ofN-MOS ( including H-MOS ) technology , with data registers and a serial read output control , with a storage capacity of 256 K bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MB 81461 PD 41264 or other identification markings relating to D-RAMs complying with the abovementioned description 0 ex 8542 11 71 Dynamic random access memories (D-RAMs), of N-MOS ( including H-MOS ) technology with a storage capacity of 256 K bits and access times not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 22 mm, with not more than 20 connecting pins with zig-zag in-line package and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HM 50256 ZP MB 81256 P PD 41256 V or  other identification markings relating to components complying with the abovementioned description 10 ex 8542 11 71 Random access memories of ECL technology (ECL-RAMs ) with a storage capacity of 256 x 4 bits , and access time not exceeding 8 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 11x32 mm , with not more than 24 connecting pins and bearing : 19 . 12 . 87No L 358 / 18 Official Journal of the European Communities Combined Nomenclature code Description Rate of autonomous duty an identification marking consisting of or including the following combination of figures :ex 8542 11 71 (cont 'd) 10422 or other identification markings relating to ECL-RAMs complying with the abovementioned description ex 8542 11 71 Random access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 K bits and an access time not exceeding 50 ns in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 11 x 32 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 or other identification markings relating to ECL-RAMs complying with the abovementioned description ex 8542 11 71 Random access memories of ECL technology (ECL-RAMs) with a storage capacity of 16 K bits and an access time not exceeding 1 5 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions of with do not exceed 18x37 mm , with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures : 0 0 0 0 10480 10484 100484 or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 8542 11 71 Dynamic read /write random access memories manufactured in N-MOS ( including H-MOS ) technology (D-RAMs), in the form of a monolithic integrated circuit , consisting of a substrate layer with not less than two and not more than eight chips having a storage capacity of 128 , 192 or 256 K bits and a storage capacity of not less than 256 K bits and not more than two megabits ,contained in a housing whose dimensions do not exceed 30 x 30 mm , with not more than 57 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 6025841 6031587 6025843 6031591 6025856 6025858 6870392 7379172 6870393 7379174 6870395 7379176 7379181 or other identification markings relating to dynamic read /write memories of the type described above ex 8542 11 71 Read-only memories (ROMs), in the form of a monolithic integrated circuit , with a storage capacity of 16 Kx8 bits , with read-register and serial output control , contained in a housing the exterior dimensions of which do not exceed 50x16 mm , with not more than 40 connecting pins and bearing: 19 . 12 . 87 Official Journal of the European Communities No L 358 / 19 Combined Nomenclature code Description Rate of autonomous duty ex 8542 11 71 (cont'd) ex 8542 11 71  an identification marking consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the abovementioned description Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions ofwhich do not exceed 17x50 mm, with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or  other identification markings relating to C-MOS ROMs complying with the abovementioned description Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of one megabit in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 62301 P MB 83 1000 MB 83 1124 TC 53 1000 P or  other identification markings relating to C-MOS ROMs complying with the abovementioned description Programmable , non-erasable , read-only memories (PROMs ) of Schottky TTL technology , with a storage of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or contact areas , and bearing :  an identification marking consisting of or including one of the following combinations of figures or ex 8542 11 71 0 7 7 0 ex 8542 11 71 figures and letters : I 27 S 12 27 S 13 28 L 22 28 LA 22 28 L 2 XMFC 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 MB 7115 MB 7116 MB 7117 MB 7118 ex 8542 11 71  other identification markings relating to PROMs complying with the abovementioned description Programmable non-erasable MOS technology read-only memories (PROMs ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 39 x 17 mm , with not more than 32 connecting pins or contact areas and bearing: No L 358 / 20 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Rate of autonomous duty (% ) Description ex 8542 11 71 (cont 'd ) an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 or other identification markings relating to PROMs complying with the abovementioned description ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 0 0 0 0 4 Programmable non-erasable read-only memories (PROMs ) of bipolar technology with a storage capacity of 16 K bits and a standby current equal to , or of more than , 50 m A and less than , or equal to , 80 m A in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 33 x 14 mm , with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 27 PS 191 A or  other identification markings relating to PROMs complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) with a storage of 32 K bits , in the form of a monolithic integrated circuit , whose external dimensions do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27 S 43 MB 7141 MB 7142 or  other identification markings relating to PROMs complying with the abovementioned description Programmable non-erasable read-only memory (PROM) in the form of a monolithic integrated circuit having a storage capacity of 64 K bits and an access time of not more than 65 nanoseconds , contained in a housing whose external dimensions do not exceed 17 x 39 mm , with a maximum of 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 CY 7C 263 CY 7C 264 CY 7C 268 CY 7C 269 or  other identification markings relating to PROMs complying with the abovementioned description UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm , with a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 82140 PP AMI 702 ADC or other identification markings relating to EPROMs complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 / 21 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 71 UV-erasable , programmable , read-only memory (EPROM) equipped with a programmable input / output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm, with a quartz window on the upper face and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or other identification markings relating to memories complying with the abovementioned description ex 8542 11 71 UV-erasable programmable read-only memory (EPROM ) in the form of a monolithic integrated circuit having a storage capacity of 1 6 K bits and an access time of not more than 65 ns , contained in a housing the external dimensions of which do not exceed 17 x 39 mm , equipped with a quartz window on its upper surface , and bearing :  an identification code consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C 291 W or  other identifying codes relating to memories complying with the abovementioned description ex 8542 11 71 UV-erasable programmable read-only memory ( EPROM) in the form of a monolithic integrated circuit having a storage capacity of 64 K bits and an access time of not more than 65 ns , contained in a housing the external dimensions of which do not exceed 17 x 39 mm , equipped with a quartz window on its upper surface , and bearing :  an identification code consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W 0 0 0 0 or  other identifying codes relating to memories complying with the abovemontioned description ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 04 X 2404 X 24 C 04 X 2804 A or other identification markings relating to E2PROMs complying with the abovementioned description ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 32 connecting pins or contact areas bearing : No L 358 / 22 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 71 an identification marking consisting of or including one of the following combinations of figures and letters :(cont 'd) 28 C 16 28 C 17 52 B 13 52 B 13 H AM 2817 A X 24 C 16 X 2816 A or other identification markings relating to E 2PROMs complying with the abovementioned description ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 52 B 33 52 B 33 H MBM 28 C 65 MCM 2864 X 2864 A or other identification markings relating to E2PROMs complying with the abovementioned description ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 128 K bits , in the form of a monolithic circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 X 28128 A or other identification markings relating to E2PROMs complying with the abovementioned description ex 8542 11 71 Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or  other identification markings relating to E2PROMs complying with the abovementioned description ex 8542 11 71 Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on a programmable , electrically erasable , read-only-memory (E2PROM), contained in a housing the exterior dimensions ofwhich do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing : 19 . 12 . 87 Official Journal of the European Communities No L 358 / 23 Combined Nomenclature code Description Rate of autonomous duty an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 71 (cont 'd) X 2210 X 2443 X 2444 or other identification markings relating to S-RAMs superimposed of E2PROMs complying with the abovementioned description ex 8542 11 71 Monolithic integrated circuit consisting of a static random-access memory (S-RAM) with a storage capacity of 1 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identifications markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description ex 8542 11 71 Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 2 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2002 or 0 0 0 0 0  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description ex 8542 11 71 Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 4 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only-memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters : X 2004 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description ex 8542 11 75 8-bit-single-chip microcomputer of C-MOS technology consisting of a random access memory with a capacity of 2 K bits , a programmable read-only memory with a capacity of 64 K bits and a multi-protocol serial communication port , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 52 x 52 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or containing the following combination of figures and letters : 80 C 152 or other identification markings relating to circuits complying with the abovementioned description No L 358 / 24 Official Journal of the European Communities 19 . 12 . 87 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 75 Single-chip microcomputer of C-MOS technology , in the form of a monolithic integrated circuit , consisting of an arithmetical logic unit (ALU ) with an organization of 4 bits , a read-only memory (ROM ) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator , a random access memory ( RAM) with a storage capacity of 1 K bit , whether or not with another random access memory (RAM) with a storage capacity of 512 bits , contained in a housing whose dimensions do not exceed 16 x 54 mm , with not more than 42 connecting pins and bearing :  an identification marking consisting of one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 8542 11 75 Single-chip microcomputer in C-MOS-technology , in the form of a monolithic integrated circuit consisting of an ALU with a capacity of 32 bits , a ROM with a capacity of 24 K bits and a RAM with a capacity of 2 K bits , contained in a housing the exterior dimensions of which are not less than 30 x 30 mm , with not less than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MB 8764 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 8542 11 75 0 0 0 Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 1 8 K bits and not more than 1 04 K bits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing the exterior dimensions of which do not exceed 20 x 60 mm , with not more than 80 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HD 404 189 HD 614 080 TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 T 7767 BS CD 3200-3299 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 8542 11 75 Single-chip microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetic-logic unit with a capacity of 8 bits plus an electronic , programmable , read-only memory (EPROM) UV-erasable with a capacity of 32 K bits and a random access memory (RAM) with a capacity of 1 K bit , contained in a housing the exterior dimensions ofwhich do not exceed 16 x 53 mm , with a quartz window and not more than 40 connecting pins and bearing : 19 . 12 . 87 Official Journal of the European Communities No L 358 / 25 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 75 (cont'd)  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description 0 ex 8542 11 75 Single-chip 8-bit microcomputer of MOS technology , having universal peripheral interface functions , consisting of a central processing unit , a random access read-write memory (RAM ) with a storage capacity of 1 K bit , UV-erasable , programmable read-only memory (EPROM) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 52 mm , having a quartz window on the upper face , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : D 8742 or l  other identification markings relating to circuits complying with the abovementioneddescription 0 ex 8542 11 75 Single-chip 8-bit microcomputer of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit incorporating 16-bit arithmetic / logic unit (ALU), 4 K bits ROM , 2 K bits RAM , contained in a housing the external dimensions of which do not exceed 42 x 17 mm with not more than 64 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : PD 7811 G or  other identification markings relating to microcomputers complying with the abovementioned description 10 ex 8542 11 75 8-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU ), a memory controller , a two-channel DMA controller , two-channel programmable 16-bit counter / timer , a wait-state generator , a two-channel asynchronous serial communication interface ( ASCI ) and a bus controller , in the form of a monolithic integrated circuit , contained in a housing the extchor dimensions of which do not exceed 62 x 26 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : Z 64180 or  other identification markings relating to microprocessors complying with the abovementioned description 0 ex 8542 11 75 16-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU ), a memory controller , a 2 K bit cache memory , three programmable 16-bit counter / timers , a full duplex universal asynchronous receiver / transmitter (UART ) and four DMA channels , in the form of. a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm , with not more than 68 connecting pins or contact areas and bearing : No L 358 / 26 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 1 1 75 (cont 'd) an identification marking consisting of or including the following combination of figures and letters : Z 280 or other identification markings relating to microprocessors complying with the abovementioned description 0 ex 8542 11 75 16-bit microprocessor of C-MOS technology , consisting of a central processing unit (CPU ) and a 8-bit or 16-bit external data bus , contained in a housing the exterior dimensions of which do not exceed 54 x 16 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Z 70108 Z 70116 or  other identification markings relating to microprocessors complying with the abovementioned description 0 ex 8542 11 75 32-bit microprocessor (MPU) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 38 x 38 mm , with not more than 132 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 80386 MC 68020 MC 68030 MC 68032 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 8542 11 75 8-bit microprocessor of N-MOS ( including H-MOS ) technology , for the encoding / decoding of data ( data ciphering processor ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 15 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8068 Z 9518 or  other identification markings relating to microprocessors complying with the abovementioned description 0 ex 8542 11 75 8-bit microprocessor of N-MOS ( including H-MOS ) technology with 16 bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the dimensions ofwhich do not exceed 30 x 30 mm with not more than 68 connecting pins or contact areas , and bearing :  an identification marking consisting of or including the following combination of figures : 80188 or other identification markings relating to microprocessors complying with the abovementioned description 7 19 . 12 . 87 Official Journal of the European Communities No L 358 / 27 Rate of autonomous duty Combined Nomenclature code Description ex 8542 1 1 75 16-bit microprocessor in N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (GPU ), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions of which do not exceed 30 X 30 mm, with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 80186 or other identification markings relating to microprocessors complying with the abovementioned description 0 ex 8542 11 75 16-bit microprocessor of N-MOS technology ( including H-MOS ) in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU ), a memory management and protection unit (MMU) and a real address and virtual address operating mode system (OSO), contained in a housing whose exterior dimensions do not exceed 30 x 30 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 80286 or other identification markings relating to microprocessors complying with the abovementioned description 10 ex 8542 11 75 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or other identification markings relating to microprocessors complying with the abovementioned description ex 8542 11 75 Floating-point arithmetic co-processor of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 30 x 30 mm, with not more than 80 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters or figures : 0 0 80387 MC 68881 MC 68882 or  other identification markings relating to circuits complying with the abovementioned description ex 8542 11 75 Graphics co-processor of C-MOS technology comprising an advanced DRAM controller for graphics memory , shift registers and DMA channel , up to 256 simultaneous colours , multi-tasking support , integral sequential DRAM / access DRAMs , contained in a housing the exterior dimensions ofwhich do not exceed 37 x 37 mm , with not more than 88 connecting pins or contact areas and bearing: No L 358 / 28 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 75 (cont 'd) an identification marking consisting of or including the following combination of figures : 82786 or other identification markings relating to graphics co-processors complying with the abovementioned description ex 8542 11 75 Text co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25x25 mm , with not more than 68 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : C 82730 ex 8542 11 75 or  other identification markings relating to text co-processors complying with the abovementioned description Numeric processor extension unit of N-MOS ( including H-MOS ) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic intergrated circuit , contained in a package the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 80287 8087 NS 32081 TX 32081 W or other identification markings relating to N-MOS NPXs complying with the abovementioned description 7 0 0 0 0 ex 8542 11 75 Central processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU ), in the form of a monolithic integrated circuit consisting of a 1 6 x 1 6 bit service memory , a 1 6 x 20 bit service memory , a 32 x 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an 8 bit register , one 12 bit register , a 5 bit counter and timing network , contained in a housing the exterior dimensions of which do not exceed 25x25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : LSI-604041855 or  other identification markings relating to N-MOS central processing units complying with the abovementioned description ex 8542 11 91 Arithmetic-logic of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 16x24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , and error detection and management logic , one 8 bit counter and a timing network , contained in a housing the exterior dimensions ofwhich do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 / 29 Combined Nomenclature code Description Rate of autonomous duty ex 8542 11 91 Logic circuit of N-MOS ( including H-MOS ) technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : H 108982 (MCC ) or  other identification markings relating to N-MOS logic circuits (N-MOS LCs ) complying with the abovementioned description ex 8542 11 91 Clock generator and controller for microprocessors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 8 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letter : Z 8581 or other identification markings relating to clock generators and controllers complying with the abovementioned description ex 8542 11 91 Logic circuit of bipolar technology , with not more than six logic functions , a supply voltage of not less than 11 V and not more than 18 V , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 FZH 101 A FZH 111 A FZH 191 FZH 201 FZJ 121 FZK 101 or other identification markings relating to logic circuits complying with the abovementioned description ex 8542 11 91 Logic control circuits of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : MIC 0482 or other identification markings relating to logic control circuits complying with the abovementioned description ex 8542 11 91 Semi-custom logic array (gate array ) of C-MOS technology with metal gates , in the form of a monolithic integrated circuit with an operating voltage of 12 volts , with not less than 637 two-input functions , having within the array a digital code produced by an electron beam , contained in a housing whose exterior dimensions do not exceed 29 x 11 mm , with not more than 22 connecting pins and bearing : No L 358 / 30 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont 'd) an identification marking consisting of or including the following combination of figures and letters : FB 215 or other identification markings relating to gate arrays complying with the abovementioned description ex 8542 11 91 Field programmable array logics (PALs ) of C-MOS-technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 32 inputs and not more than 10 outputs , whether or not with registers , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 16 P 8 16 RP 4 C 16 L 8 C 16 R 4 C 16 R 6 C 16 R 8 C 20 G 10 C 22 V 10 or  other identification markings relating to PALs complying with the abovementioned description ex 8542 11 91 7 0 5 0 Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 82 S 100 82 S 101 93458 93459 or other identification markings relating to field programmable logic arrays complying with the abovementioned description ex 8542 11 91 Non-erasable user-programmable logic sequencer of bipolar technology , having not more than 48 AND functions , a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 S 105 or  other identification markings relating to circuits complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 / 31 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 91 UV-erasable programmable logic device ( EPLD ) of C-MOS technology containing not less than 600 logic gates , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 29 x 124 mm , with a quarz window on the upper surface , with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : EP 600 16 L 8-W 16 R 4-W 16 R 6-W 16 R 8-W 22 V 10-W or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Gate arrays of C-MOS technology in the form of a monolithic integrated circuit containing not less than 100 K transistors and not more than 500 000 transistors , contained in a housing the exterior dimensions of which do not exceed 50x50 mm, with not more than 299 connecting pins and bearing :  an identification consisting of or including one of the following combinations of figures and letters : LCA 10026 LCA 10075 LCA 10038 LCA 10100 LCA 10051 LCA 10129 or  other identification markings relating to microprocessors complying with the abovementioned description ex 8542 11 91 Error detection and correction circuit of N-MOS ( including H-MOS ) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm , with not more than 68 contact areas and bearing :  an identification marking consisting of or including the following combination of figures : 0 7 0 0 8206 or other identification markings relating to N-MOS error detection and correction circuits complying with the abovementioned description ex 8542 11 91 Burst error processor (BEP ) of N-MOS ( including H-MOS ) technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 6 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification markings relating to N-MOS burst error processor complying with the abovementioned description ex 8542 11 91 Error correction and detection unit (ECDU ) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing : No L 358 / 32 Official Journal of the European Communities 19 . 12 . 87 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 91 (cont 'd) an identification marking consisting of or including one of the following combinations of figures or figures and letters : 2960 74 F 630 74 F 631 74 LS 630 74 LS 631 DP 8400 or other identification markings relating to error correction and detection units (ECDUs ) complying with the abovementioned description ex 8542 11 91 Control and interface circuit for central processor (CPU-controller ) of C-MOS technology in the form of a monolithic intergrated circuit contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contract areas and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : 82 C 201 82 C 206 FE 2000 FE 2010 FE 3000 FE 3010 L 1 A 0392 other identification markings relating to control and interfacing circuits complying with the abovementioned discription ex 8542 11 91 0 0 0 0 Hard-disc controller of N-MOS ( including H-MOS ) technology (N-MOS-HDCs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HDC 9224 PD 7261 WD 1010 WD 2010 WD 5010 WD 5011 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description ex 8542 11 91 4-channel read /write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard disk units , contained in a housing whose exterior dimensions do not exceed 12x19 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SSI 510 or  other identification markings relating to integrated circuits complying with the abovementioned description ex 8542 11 91 Floppy disc controller of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 16x62 mm , with not more than 48 connecting pins and bearing : 19 . 12 . 87 Official Journal of the European Communities No L 358 / 33 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 91 (cont 'd) ex 8542 11 91 ex 8542 11 91  an identification marking consisting of or including one of the following combinations of letters and figures : FE 2100 G 70360-33 L 1 A 0519 MB 89311 WD 16 C 92 WD 37 C 65 or  other identification markings relating to adaptor circuits complying with the abovementioned description Buffer manager and controller of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 54 x 17 mmwith not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or  other identification markings relating to buffer management control processors complying with the abovementioned description Buffer manager and controller of C-MOS technology in the form of a monolithic integrated circuit contained in a house whose exterior dimensions do not exceed 31x31 mm with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : WD 11C 00-22 WD 83 C 580 WD 83 C 583 or  other identification markings relating to devices complying with the abovementioned description Control circuit for static memory control (S-RAM ) with address multiplexing and pulse generation facility , in the form of a monolithic integrated circuit ofMOS technology contained in a housing whose dimensions do not exceed 28 x 54 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 300 OMTI 506 or  other identification markings relating to electronic control circuits complying with the abovementioned description Control circuit of bipolar technology in the form of a monolithic integrated circuit for the control of dynamic random-access memories (D-RAMs ), capable of multiplexing addresses and generating timing , contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm, with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 MB 1422 SN 74 S 409 or  other identification markings relating to electronic control circuits complying with the abovementioned description 7 0 0 0 0 ex 8542 11 91 ex 8542 11 91 No L 358 / 34 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 Dynamic random access memory controller of N-MOS ( including H-MOS ) technology (N-MOS D-RAM controller ) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm , with not more than 48 connecting pins or 52 contact areas , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 8208 ex 8542 11 91 THCT 4502 or  other identification markings relating to N-MOS D-RAM controllers complying with the abovementioned description Memory controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm , with not more than 132 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : MC 68851 or  other identification markings relating to controllers complying with the abovementioned description Memory management unit of N-MOS ( including H-MOS ) technology (N-MOS MMU) with a maximum addressing capacity of 4 G bytes , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 36 x 82 mm, with not more than 125 connenting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 91 68451 , TX 32082 W NS 32082 NS 32382 0 0 0 0 0 ex 8542 1 1 91 or  other identification markings relating to N-MOS MMUs complying with the abovementioned description Sequence control circuit of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16x16 bit service memory , one 7x17 bit last-in-first-out (LIFO ) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description Input-output circuit ofN-MOS ( including H-MOS ) technology for data control equipped with a timing control with a static random access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or letters and figures : ex 8542 11 91 6532 CO 10750 or  other identification markings relating to input-output control circuits complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 / 35 Combined Nomenclature code Description Rate of autonomous duty ex 8542 11 91 Sequential data control circuit of MOS technology for interface between a hard disc memory unit and the memory control unit in the form of a monolithic integrated circuit of MOS technology contained in a housing whose exterior dimensions do not exceed 28 x 54 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 100AIC 010 OMTI 505 or ex 8542 11 91 ex 8542 11 91  other identification markings relating to sequential circuits complying with the abovementioned description Control circuit of C-MOS technology for the control of S / RAMs , capable of multiplexing addresses and generating pulses , and for the sequential control of data for the peripheral magnetic unit / rigid disk interface , and memory control , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm , with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of letters and figures : OMTI 5055 (20513 ) or  other identification markings relating to control circuits complying with the abovementioned description Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm with not more than 42 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to status and shift control units complying with the abovementioned description Circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines (bus ) and the conversion of a local bus into a multiplexed bus (BAM) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm , with not more than 28 connecting pins and bearing :  an identification marking : 0 0 0 0 0 ex 8542 11 91 68452 ex 8542 11 91 or  other identification markings relating to ALPS BAMs complying with the abovementioned description Contention resolving a local area network (LAN ) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 84 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8001 MCM 68590 8003 WD 2840 82586 WD 80 C 24 82588 WD 83 C 503 AM 7990 WD 83 C 510 COM 9026 WD 83 C 603 DP 8390 WD 83 C 690 or  other identification markings relating to contention resolving local area network controllers complying with the abovementioned description No L 358 / 36 Official Journal of the European Communities 19 . 12 . 87 Rate of autonomous duty Combined Nomenclature code Description ex 8542 11 91 Enhanced programmable communications interface (EPCI ), in the form of a monolithic intergrated circuit , contained in a housing the external dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures : 2661 or other identification markings relating to EPCIs complying with the abovementioned description ex 8542 11 91 Serial communication controllers of C-MOS technology , with two independent duplex channels with a capacity of 2 Mbits / sec , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 18 mm , with not more than 44 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Z 80 C 30 Z 85 C 30 Z 85 C 35 or  other identification markings relating to controllers complying with the abovementioned description ex 8542 11 91 Display controller and character generator (DCCG ) for liquid crystal dot matrix display system in the form of a monolithic integrated circuit of C-MOS technology , contained in a housing the exterior dimensions of which do not exceed 20x26 mm , with not more than 60 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 HD 61830 or other identification markings relating to C-MOS Display Controller and character generators complying with the abovementioned description ex 8542 11 91 Interpolation pulse generator of C-MOS technology for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or other identification markings relating to interpolation modules complying with the abovementioned description ex 8542 11 91 Video control circuit for graphics and memory ( video controller ), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 52 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 38301-A L IA 2099 PVC-2 or  other identification markings relating to devices complying with the abovementioned description 0 19 . 12 . 87 Official Journal of the European Communities No L 358 / 37 Combined Nomenclature code Description Rate of autonomous duty ex 8542 11 91 Monochrome display controller (MDC ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 01-01.00 551 A or  other identification markings relating to circuits complying with the abovementioned description ex 8542 11 91 Cathode-ray tube controller (CRTC ) of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 32 x 62 mm , with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 434 or other identification markings relating to controllers complying with the abovementioned description ex 8542 11 91 Control circuit for cathode-ray tubes or liquid crystal displays (CRT and LCD controller ) of C.MOS technology , in the form of a monolihic integrated circuit , contained in a housing the external dimensions of which do not exceed 30 x 30 mm , with not more than 84 connecting pins or contact areas , and bearing :  an identification marking consisting of or including the following combination of letters and figures : V 6355-DJ or  other identification markings relating to electronic control circuits complying with the abovementioned description 0 0 0 7 0 ex 8542 11 91 Cathode-ray tube controller (CRTC) of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 X 25 mm , with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 8052 D 8275 H HD 6845 HD 68 A 45 P 8275 H or  other identification markings relating to CRTCs complying with the abovementioned description ex 8542 11 91 Cathode-ray tube controller (CRTC ) of bipolar technology in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 15 x 55 mm with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or other identification markings relating to CRTCs complying with the abovementioned description No L 358 / 38 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 Programmable advanced video display controller (AVDGs) of N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 15 x 55 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 or  other identification markings relating to controllers complying with the abovementioned description 7 ex 8542 11 91 Graphics controller of C-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : PEGA 82 C 431 or  other identification markings relating to graphics controllers complying with the abovementioned description 0 ex 8542 11 91 Graphic display controller (GDC), of N-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 52 x 18 mm, with not more than 44 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : Z 7220 A or  other identification markings relating to GDCs complying with the abovementioned description 0 ex 8542 11 91 Colour selection controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or  other identification markings relating to controllers complying with the abovementioned description 0 ex 8542 11 91 Analogue-digital monolithic circuit , capable of controlling spindle motors and keeping their speed constant , contained in a housing whose exterior dimensions do not exceed 9 x 25 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A UC 1633 UC 1634 UC 3633 UC 3634 or  other identification markings relating to analogue-digital integrated circuits complying with the abovementioned description 0 Official Journal of the European Communities No L 358 / 3919 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 Analogue-digital monolithic integrated circuit of bipolar technology , for damping the oscillations of stepping motors during the positioning phase , contained in a housing whose exterior dimensions do not exceed 18x39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of letters : STEDA or  other identification markings relating to integrated circuits complying with the abovementioned description ex 8542 11 91 Controller for servo-devices of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to controllers complying with abovementioned description ex 8542 11 91 Eight-Channel control circuit for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of eight bits , in the form of a monolithic integrated circuit , of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm , with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to control circuits complying with the abovementioned description 0 0 0 0 0 ex 8542 11 91 Four-Channel control circuit for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of four bits , in the form of a monolithic integrated circuit of C-MOS technology , contained in a housing the exterior dimensions ofwhich do not exceed 7 x 22 mm, with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : UCN 5813 or other identification markings relating to control circuits complying with the abovementioned description ex 8542 11 91 Control circuit of TTL technology in the form of a monolithic integrated circuit for the firing of magnetic print hammers , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm , with not more than 1 8 -connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 or  other identification markings relating to integrated circuits complying with the abovementioned description No L 358 / 40 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 8-bit-(octal ) dynamic memory bipolar driver in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 or other identification markings relating to dynamic memory bipolar drivers complying with the abovementioned description ex 8542 11 91 Parallel communications interface of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 64 x 64 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figure and letters : PPC-1 or other identification markings relating to electronic control circuits complying with the above ­ mentioned description ex 8542 11 91 Subscriber line interface circuit ( SLIC ) with a high voltage rating of not less than 200 V , with direct internal relay drive , in the form of a monolothic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HC 5504 or  other identification markings relating to SLICS complying with the abovementioned description 0 0 0 7 0 ex 8542 11 91 Programmable communication interface of N-MOS ( including H-MOS ) technology (N-MOS PCIs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 8251 A or other identification markings relating to N-MOS PCIs complying with the abovementioned description ex 8542 11 91 Control circuit for data block transfer between dynamic memory and peripherals (DMA Transfer Controller or DTC"), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63x16 mm , with not more than 48 connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8516 Z 9516 or other identification markings relating to DTCs complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 / 41 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 Serial interface , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 8023 82501 AM 7991 COM 9032 ex 8542 11 91 or  other identification markings relating to serial interface devices complying with the abovementioned description Station digital interface circuit for parallel / serial or serial / parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17x39 mm, with not more than 28 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or ex 8542 11 91  other identification markings relating to station interface digital circuits complying with the abovementioned description Bus interface circuit of bipolar technology with 8 , 9 or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm , with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 AM 29821 AM 29822 AM 29823 AM 29824 AM 29.825 AM 29826 AM 29843 AM 29844 ex 8542 11 91 or  other identification markings relating to bus interface circuits complying with the abovementioned description Multiple bus interface circuit (Multiple Bus Buffer ) of low power Schottky technolgy for interfacing the error correction and detection unit system data bus and dynamic random access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or  other identification markings relating to error correction multiple bus buffers complying with the abovementioned description Bus interface circuit of ALPS technology , in the form of a monolithic integrated circuit , for the management of address signals , contained in a housing the external dimensions ofwhich do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing : ex 8542 11 91 No L 358 /42 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : 82 A 203 or  other identification markings relating to bus interface circuits complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of ALPS technology , in the form of a monolithic integrated circuit , for the management of data flow in the signal lines of the CPU , contained in a housing the external dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 A 205 or  other identification markings relating to bus interface circuits complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit in C-MOS technology , in the form of a monolithic integrated circuit , for the control of communication lines comprising a numerical bus , two independent receivers and a transmitter consisting of a first-in first-out (FIFO ) memory , contained in a housing whose exterior dimensions do not exceed 20 x 52 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to bus interface circuits complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of C-MOS technology , in the form of a monolithic integrated circuit , for the management of address signals , comprising a circuit with 4 X 2-input AND gates , 2 buffer circuits , 2 latch circuits , 4 independent transceivers , a 256 x 4 bit PROM, contained in a housing the external dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : FE 3020 or  other identification markings relating to bus interface circuits complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit C-MOS technology , in the form of a monolithic integrated circuit , for the management of 1 /0 data flow in signal lines , with 4 independent transceivers , a circuit with 4 x 2-input NAND gates , a circuit with 4 x 2-input AND gates , a separator circuit , a flip-flop circuit , contained in a housing the external dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to bus interface circuits complying with the abovementioned description 0 ex 8542 11 91 Interface circuit for the synchronization of data flow from a hard disc drive , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 35 mm, with not more than 28 connecting pins and bearing : 19 . 12 . 87 Official Journal of the European Communities No L 358 /43 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 91 (cont 'd) ex 8542 11 91  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or  other identification markings relating to interfaces complying with the abovementioned description Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disc , memory unit and the central unit , contained in a housing the external dimensions of which do not exceed 15 x 50 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to integrated circuits complying with the abovementioned description Interface circuit of C-MOS technology for signals between peripheral hard disc memory units and central units , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 28 x 53 mm , with not more than 80 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 91 OMTI 5080 OMTI 5090 WD 11 C 00 (OMTI 20508 ) (OMTI 20509 ) or 0 0 0 0 7 ex 8542 11 91  other identification markings relating to bus interface circuits complying with the abovementioned description Encoder / decoder serial interface circuit for hard disc drives , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 37 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 250 AIC 270 OMTI 5027 OMTI 507 or  other identification markings relating to interface circuits complying with the abovementioned description Monolithic integrated circuit with a least 16 analogue switching elements , of C-MOS technology , for controlling low frequency signals in the range of 20 Hz to 20 000 Hz , capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V , contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to monolithic integrated circuits complying with the abovementioned description ex 8542 11 91 No L 358 / 44 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty ( % ) ex 8542 11 99 Computing unit for the multiplication or processing of fixed and floating point numbers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 42x42 mm , with not more than 144 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 , ADSP 3220 or  other identification markings relating to computing units complying with the abovementioned description ex 8542 11 99 8 x 8 bit multiplier accumulator (MAC ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm , with not more than 48 connecting pins and bearing :  an identification marking: consisting of or including the following combination of numbers and letters : ADSP-1008 A or other identification markings relating to MACs complying with the abovementioned description ex 8542 11 99 Floppy-disc data separator ( FDDS ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 8 mm, with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combinations of figures and letters : FDC 9216 FDC 921 6-B FDC 9229 T FDC 9229 BT WD 9216-00 WD 92 C 32 0 0 0 0 or other identification markings relating to FDDS , complying with the abovementioned description ex 8542 11 99 Hard Disc Data Separator (HDDS ) in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16x37 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8460-3 DP 8460-4 DP 8465 HDC 9226 WD 10 C 20 WD 10 C 21 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Six -or eight-channel monolithic integrated circuit for the generation of read /write signals for hard disc drivers , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 40 connecting pins and bearing : 19 . 12 . 87 Official Journal of the European Communities No L 358 /45 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 99 (cont 'd) ex 8542 11 99 ex 8542 11 99  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to integrated circuits complying with the abovementioned description Universal synchronous / asynchronous receiver / transmitter (USART ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MSM 82 C 51 or  other identification markings relating to universal synchronous / asynchronous receiver / transmitters complying with the abovementioned description Dual universal asynchronous receiver / transmitter (DUART ) of MOS-technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 53 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MC 2681 SCN 2681 or  other identification markings relating to circuits complying with the abovementioned description Programmable asynchronous communication element circuit N-MOS technology , for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 1 8 x 54 mm, with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : INS 8250 INS 82 C 50 NS 16450 NS 16550 NS 16 C 450 WD 8250 or  other identification markings relating to ACE circuits complying with the abovementioned description Monolithic integrated circuit in N-MOS technology ( including H-MOS ) for the display of graphic symbols on a cathode-ray-tube operating in stroke mode , contained in a housing whose exterior dimensions do not exceed 28 x 61 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 99 0 7 0 0 0 ex 8542 11 99 FCD 96 114 898 FCD 96 114 899 FCD 96 149 135 FCD 28 042 277 or  other identification markings relating to circuits complying with the abovementioned description No L 358 /46 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty ( % ) ex 8542 11 99 Sequential control and generating circuit of CMOS technology for the memory display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact surfaces and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 C 432 or  other identification markings relating to integrated circuits complying with the abovementioned description ex 8542 11 99 Demodulator / tone decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 X 21 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : XR 221 1 or other identification markings relating to demodulator tone decoders complying with the abovementioned description ex 8542 11 99 Encoder / decoder circuit using Manchester code (MED) for the transmission of data in continuous flux with a repeater mode in C-MOS technology , having an output voltage of 4,5 volts , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HD 6409 or  other identification markings relating to circuits complying with the abovementioned description 0 0 0 7 7 ex 8542 11 99 Pulse code modulation (PCM) codec of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a sample and hold circuit digital-to-analogue converter , comparator , successive approximation register and logic function to interface to a fall duplex PCM link , contained in a housing whose exterior dimensions do not exceed 1 1 x 29 mm , with not more than 22 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to PCM codecs complying with the abovementioned description ex 8542 11 99 Subscriber line audio-processing circuit ( SLAC ) with two digital signal processors , an analogue-digital converter and a digital-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or other identification markings relating to SLACs complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 /47 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 99 Analogue-digital signal converter , containing amplifiers , D /A and A/ D converters with a supply voltage of 12 V ± 10% and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 18x18 mm , with not more than 44 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 75002 ex 8542 11 99 ex 8542 11 99 or  other identification markings relating to programmable amplifiers with asynchronous receiver / transmitter complying with the abovementioned description Analogue to digital converter for the calculation of the average value of variable wave-forms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 18x10 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 536 A or  other identification markings relating to integrated circuits complying with the abovementioned description 12-bit-analogue to digital converter , in the form of a monolithic integrated circuit incorporating a voltage reference and clock , contained in a housing the external dimensions of which do not exceed 36 x 15 mm , with not more than 2.8 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 574 A or  other identification markings relating to devices complying with the abovementioned description Pulse code modulation (PCM) transmit / receive filter of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of two filters of a PCM line or trunk termination , contained in a housing whose exterior dimensions do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to PCM filters complying with the abovementioned description C-MOS clock circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x54 mm , with not more than 16 connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HI 2060 HI 2065 MSM 5537 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description for the production of automatic time-switches , instrument panel clock and clocks of a similar type for motor vehicles ( a ) 0 0 0 7 0 ex 8542 11 99 ex 8542 11 99 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 358 /48 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 99 C-MOS clock circuit , operating from a single 1,5 V power supply , with a liquid crystal display (LCD ) driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x21 mm , with not more than 56 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TC 8219 AF or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description C-MOS clock / calendar circuit , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7x20 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 99 MM 581 74 A 58274 ex 8542 11 99 or  other identification markings relating to clock / calendar circuits complying with the abovementioned description C-MOS clock circuit with audio and hour-count output , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : SVM 5530 7910 0 0 0 0 0 or  other identification markings relating to clock / calendar circuits complying with the abovementioned description MOS programmable interval timer (MOS PIT ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17x39 mm , with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures : ex 8542 11 99 8253 8254 82 C 54 ex 8542 11 99 or  other identification markings relating to MOS PITs complying with the abovementioned description Function generator of bipolar technology for the generation of variable waveforms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to function generators complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 /49 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 11 99 Digital signal synthesizer of C-MOS technology with one frequency generator producing one signal and able to output one sound , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : UMC 3511 A or other identification markings relating to digital signal synthesizers (DSS ) complying with the abovementioned description ex 85 42 11 99 Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to five sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to digital signal synthesizers complying with the abovementioned description ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology with 32 frequency generators -to generate eight notes each and a simultaneous output of up to 160 notes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of letters : MEG or other identification markings relating to digital synthesizers ( DSS ) complying with the abovementioned description 0 0 0 0 0 ex 8542 11 99 C-MOS-phoneme speech synthesizer , with a supply current of less than 10 mA , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : SC 01 SSI 263 CD 54121 N2L CD 54122 N2L CD 54123 N2L CD 54147 N2L CM 54104 CM 54145 N2L CM 54146 N2L CM 54166 N2L or other identification markings relating to phoneme speech synthesizers complying with the abovementioned description ex 8542 11 99 Amplifier , of bipolar technology for the amplification of either read or write signals of floppy discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm , with not more than 22 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or  other identification markings relating to amplifiers complying with the abovementioned description 19 . 12 . 87No L 358 / 50 Official Journal of the European Communities Rate of autonomous duty (% ) Combined Nomenclature code Description ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 Six-Channel monolithic integrated circuit (Read /write data processor circuit ) for the amplification and conversion of read signals and conversion of write signals for hard disc drives , contained in a housing the exterior dimensions of which do not exceed 19x38 mm, with not more than 28 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of letters and figures : SSI 540 SSI 541 or  other identification markings relating to integrated circuits complying with the abovementioned description Repeater circuit , of bipolar technology for the regeneration of pulse code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to repeater circuits complying with the abovementioned description Smoke detector operating in a temperature range between at least - 20 °C to 50 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 9 mm , with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 235 V 24216 or  other identification markings relating to smoke detectors complying with the abovementioned description Amplifier , in the form of a monolithic integrated analog circuit the exterior dimensions ofwhich do not exceed 3x3 mm for use in the manufacture of products falling within subheading 9021 40 00 ( a ) Amplifier , in the form of a monolithic integrated analog circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to amplifiers complying with the abovementioned description for the manufacture of products falling within subheading 9021 40 00 ( a ) Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 16 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures : 0078-10 or  other identification markings relating to amplifiers complying with the abovementioned description 0 0 0 0 0 0 ex 8542 19 20 ex 8542 19 30 ex 8542 19 30 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 19 . 12 . 87 No L 358 / 51Official Journal of the European Communities Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 19 30 Amplifier for a full range of signals from 0 to 60 KHz , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm , with not more than 18 connecting pins and a leakage of not more than 0.3 ^A and bearing :  an identification marking consisting of or including the following combination of figures and letters : ISO 100 or  other identification markings relating to amplifiers complying with the abovementioned description , for use in the manufacture of telephone exchanges ( a ) 0 ex 8542 19 30 Read /write amplifier for thin film magnetic heads , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : VM 114 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 8542 19 30 Winchester disc drive amplifier for magnetic heads , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 7mm, with not more than 10 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 Amplifier with a programmable gain factor in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 30 x 45 mm, with not more than 32 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 8542 19 30 Thermocouple amplifier for instrumentation control at temperatures from 0 ° to 50 °C , incorporating an alarm system , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 20 x 8 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD594 AD595 or  other identification markings relating to thermocouple amplifiers complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analogue circuit of bipolar technology for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 11x10 mm , with not more than 3 connecting pins and bearing : ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 19 . 12 . 87No L 358 / 52 Official Journal of the European Communities Combined Nomenclature code Description Rate of autonomous duty ( % ) ex 8542 19 90 (cont'd)  an identification marking consisting of or including the following combination of figures : 1515 or  other identification markings relating to monolithic integrated circuits complying with the abovementioned description 0 ex 8542 19 90 Frequency generator in the form of an analogue monolithic integrated circuit of bipolar technology , with an operating voltage of not less than 40 and not more than 130 V AC , which generates signals oscillating between 512 Hz ( ± 22 % ) and 640 Hz ( ± 22 % ) at a 10 Hz rate , contained in a housing the external dimensions of which do not exceed 9x11 mm , with not more than 8 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : QMV 155 or  other identification markings relating to integrated circuits complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analogue circuit for the reduction of audio noise by 14 dB , contained in a housing the exterior dimensions of which do not exceed 26 x 7 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HA 12043 or  other identification markings relating to analogue circuits complying with the abovementioned description 0 ex 8542 19 90 Premagnetization control circuit for audio frequency magnetic tapes , of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 8 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to monolithic integrated circuits complying with the abovementioned description 0 ex 8542 19 90 Temperature transducer in the form of a monolithic analogue integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6x4 mm , with not more than three connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 590 or  other identification markings relating to transducers complying with the abovementioned description 0 ex 8542 19 90 Monolithic integrated analogue circuit of C-MOS technology for controlling the speed of linear or rotary motors and the positioning ofmagnetic heads , contained in a housing the exterior dimensions of which do not exceed 14x38 mm , with not more than 28 connecting pins and bearing: 19 . 12 . 87 Official Journal of the European Communities No L 358 / 53 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 19 90 an identification marking consisting of or including one of the following combinations of figures and letters :(cont 'd) A 2460 A 2461 or other identification markings relating to integrated analog circuits complying with the abovementioned description ex 8542 19 90 Monolithic integrated analogue circuit of bipolar technology for driving linear motors or motors with rotating arms , working at 20 V / 2,5 A maximum , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 EL 2017 or other identification markings relating to integrated analogue circuits complying with the abovementioned description ex 8542 19 90 Phase-locked loop ( PLL ) frequency synthesizer of N-MOS ( including H-MOS ) technology for the AM and FM frequency ranges , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 7 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : LM 7000 or other identification markings relating to circuits complying with the abovementioned description 0 0 0 0 0 ex 8542 20 00 32-bit microprocessor in C-MOS technology , in the form of a hybrid integrated circuit , consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit (CPU ) and a memory unit , the exterior dimensions of which do not exceed 33 x 76 mm , with not more than 60 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 57-00000 , 57-19400 or  other identification markings relating to devices complying with the abovementioned description ex 8542 20 00 Video digital to analogue converter (VDAC ) with a maximum conversion time of 10 nanoseconds , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to VDACs complying with the abovementioned description No L 358 / 54 Official Journal of the European Communities 19 . 12 . 87 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8542 20 00 Four-channel digital-to-analogue converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit , contained in a housing the external dimensions of which do not exceed 41 x 21 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 390 or other identification markings i elating to converters complying with the abovementioned description ex 8542 20 00 Amplifier in the form of a hybrid integrated circuit for the frequency range 20 Hz to 20 000 Hz , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm , with not more than 30 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or other identification markings relating to hybrid circuits complying with the abovementioned description ex 8542 20 00 Subscriber-connection units ( crosspoint switch ) with not less than four and not more than 12 switches and an operating voltage of at least 150 V , in the form of a hybrid integrated circuit , contained in a housing whose dimensions do not exceed 92 x 41 mm , with not more than 94 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 904 719 or 0 0 0 0 0 other identification markings relating to a crosspoint switch complying with the abovementioned description ex 8542 20 00 Infrared receiver with a carrier frequency of not less than 36 kHz and not more than 40 kHz , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 15 mm, with not more than 5 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters BX 1317 BX 1323 BX 1387 BX 1407 or  other identification markings relating to devices complying with the abovementioned description ex 8542 20 00 Filters operating in the frequency ranges between 5 and 11 kHz or 2,2 and 2,5 mHz , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 17 mm , with not more than 4 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : SLC 2570 or other identification markings relating to filters complying with the abovementioned description 19 . 12 . 87 Official Journal of the European Communities No L 358 / 55 Combined Nomenclature code Description Rate of autonomous duty (% ) ex 8543 80 90 Modulators for the range from 0,5 to 4,2 mHz , contained in a housing the external dimensions of which do not exceed 74 x 48 mm 0 ex 9013 80 00 Liquid crystal devices ( LCD's ) consisting of a layer of liquid crystals between two glass sheets or plates , with a minimum of seven and a maximum of 32 figures or letters , whose exterior dimensions are :  52 x 22 mm , or  67 x 27 mm , or  63 x 22 mm , with not more than 192 connecting pins or contact areas , for use in the manufacture of calculators ( a ) 0 ex 9021 90 90 Portable reading appliance for the visually handicapped in which a fibre optic camera transmits a magnified image on to a display screen , and parts thereof 3 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .